Citation Nr: 0717862	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, to include a rating in excess of 10 
percent earlier than February 17, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2004 and March 2005 rating decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims file contains VA treatment records up to 
December 2003, but the only records subsequent to December 
2003 are a sleep study from January 2004 and a VA treatment 
record from February 2005, upon which the RO based the 
veteran's increased rating for diabetes mellitus.  As the 
complete treatment records from December 2003 to the present 
may be relevant to the veteran's claim, they should be 
obtained.  

The veteran has also not received a VA examination for either 
PTSD or diabetes mellitus in over three years.  These 
examinations should be accomplished.

At a VA examination in 2001, the examiner indicated that the 
veteran was disabled from a car accident in 1989.  At a VA 
examination in 2004, the examiner indicated that the 
veteran's PTSD caused serious occupational functioning.  
However, no medical opinion has addressed the veteran's 
employability.  This should be done


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
treatment records from December 2003 
forward.

2.  Once the requested development is 
accomplished, schedule the veteran for an 
examination to determine the severity of his 
diabetes mellitus.  The examiner should be 
provided with the veteran's claims file and 
asked to fully review it.  Any conclusion 
should be supported by a full rationale.  
The examiner should specifically address 
whether the treatment of the veteran's 
diabetes mellitus requires a restricted 
diet, regulation of activities, insulin, or 
an oral hypoglycemic agent.  The examiner 
also should comment on the extent to which 
the veteran's diabetes mellitus interferes 
with the veteran's employability.  

3.  Schedule the veteran for a psychiatric 
examination to determine the severity of his 
PTSD.  The examiner should be provided with 
the veteran's claims file and asked to fully 
review it.  Any conclusion should be 
supported by a full rationale.  The examiner 
should also indicate, without taking the 
veteran's age into account, whether the 
veteran is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his 9th grade education) 
and occupational experience as a carpenter) 
solely due to his PTSD.  

4.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



